Exhibit 10.2

 

SECOND AMENDMENT TO INVESTMENT AGREEMENT

 

This second amendment to investment agreement is entered into as of June 10,
2009 (this “Second Amendment”), between Assured Guaranty Ltd., a Bermuda company
(the “Company”), and WLR Recovery Fund IV, L.P., a Delaware limited partnership
(the “Investor”).

 

WHEREAS, the Company and the Investor have previously entered into an investment
agreement, dated as of February 28, 2008 (the “Investment Agreement”).

 

WHEREAS, the Company and the Investor have previously entered into an amendment
to investment agreement, dated as of November 13, 2008 (the “First Amendment”),
amending the Investment Agreement. Capitalized terms used herein without
definition shall have the respective meanings given such terms in, or referenced
in, the First Amendment.

 

WHEREAS, the Company has previously entered into that certain purchase agreement
(the “Purchase Agreement”), dated as of November 14, 2008, with Dexia
Holdings, Inc., a Delaware corporation (“Seller”) and Dexia Credit Local S.A., a
French share company licensed as a bank under French law (“Seller’s Parent”).

 

WHEREAS, the Company, Seller and Seller’s Parent have executed an acknowledgment
and amendment, dated as of June 9, 2009 (the “Purchase Agreement Amendment”), to
the Purchase Agreement.

 

WHEREAS, the Company and Investor desire amend the First Amendment as provided
in this Second Amendment;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:

 

1.                                       Amendment of First Amendment.

 

(a)                                  From and after the date of this Second
Amendment, all references in the First Amendment to the “FSA Purchase Agreement”
shall refer to the Purchase Agreement as amended by the Purchase Agreement
Amendment.

 

(b)                                 Section 1(a) of the First Amendment is
hereby amended by adding the following as a new final sentence to such section:

 

Subject to the satisfaction or waiver of the conditions set forth in Section 2.5
of the Investment Agreement, as amended hereby, the closing of the purchase of
the FSA Subsequent Shares shall occur on the sixth business day after
satisfaction or waiver (by the party entitled to grant such waiver) of the
conditions set forth in Section 2.5 of the Investment Agreement, as amended
hereby (other than those conditions that by their nature are to be satisfied at
such closing, but subject to fulfillment of those conditions), at the offices of
Mayer Brown LLP located at 1675 Broadway, New York, New York 10019 or such other
location as agreed by the parties.

 

--------------------------------------------------------------------------------


 

(c)                                  Section 2(d) of the First Amendment is
hereby amended by adding the following as a new paragraph (vii):

 

Notwithstanding the foregoing, if the applicable Pre-Emptive Sale is a public
offering, the Offer shall be delivered on the date of the commencement of the
public offering and state (i) the number of shares to be publicly offered (which
number of shares may be increased at the sole discretion of the Company) and
(ii) that the Company has directed that the managing underwriters of such public
offering allocate to the Investor the greater (the “Maximum Number of
Pre-Emptive Shares”) of (1) 25% of the shares offered in such public offering
and (2) a number of shares derived by dividing $150,000,000 by the public
offering price in such public offering, provided that if the managing
underwriter determines that such level of allocation would be detrimental to
such public offering, such allocation will be reduced to the level recommended
by such managing underwriter but in no event to below 25% of the shares offered
in such public offering.  If the applicable Pre-Emptive Sale is a public
offering, the Offer shall remain open until the pricing of such offering.  The
Investor shall accept such Offer by placing an order, upon standard terms, with
the managing underwriters of the public offering for a number of Pre-Emptive
Shares up to the Maximum Number of Pre-Emptive Shares.  The Company’s
obligations under this paragraph (d) shall be satisfied by arranging for the
Investor to be allocated a number of shares in the public offering equal to the
Maximum Number of Pre-Emptive Shares.

 

3.                                       Relationship to Amendment.    On and
after the date of this Second Amendment, each reference in the Investment
Agreement to “this Agreement,” “hereunder,” “hereof,” or “herein” shall mean and
be a reference to the Investment Agreement as amended by the First Amendment and
Second Amendment.  Except as specifically amended above, the Investment
Agreement, as amended by the First Amendment, shall remain in full force and
effect and is hereby ratified and confirmed.  The execution and delivery of this
Second Amendment shall not operate as a waiver of any right, power or remedy of
any party to the Investment Agreement.

 

4.                                       Miscellaneous.

 

(a)                                  Counterparts and Facsimile.    For the
convenience of the parties hereto, this Second Amendment may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Second Amendment may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

(b)                                 Governing Law.    This Second Amendment will
be governed by and construed in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such
State.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by the duly authorized officers of the parties hereto as of the date first
herein above written.

 

 

ASSURED GUARANTY LTD.

 

 

 

 

 

By:

 

 

 

Name: James. M. Michener

 

 

Title: General Counsel and Secretary

 

 

 

WLR RECOVERY FUND IV, L.P.

 

 

 

By: WLR Recovery Associates IV LLC,

 

its General Partner

 

 

 

By: WL Ross Group, L.P., its managing member

 

 

 

By: El Vedado, LLC, its General Partner

 

 

 

 

 

By:

 

 

 

Name: Wilbur L. Ross, Jr.

 

 

Title: Managing Member

 

Signature page to Second Amendment

 

3

--------------------------------------------------------------------------------